UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS CARL BROFFORD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-976)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Carl Brofford, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Carl Brofford seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken to this court from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent a “substantial

showing of the denial of a constitutional right.”      28 U.S.C. §

2253(c)(2) (2000).     As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “‘(1) that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”     Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).      We

have reviewed the record and conclude for the reasons stated by the

district court that Brofford has not satisfied either standard.

See United States v. Brofford, No. CA-01-976 (S.D.W. Va. June 25,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We deny Brofford’s motion to stay the appeal

and remand the case.    We dispense with oral argument because the


                                  2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3